      6:20-cr-00220-TMC          Date Filed 10/20/20       Entry Number 39         Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
To All Parties Having Criminal Cases Listed Below: Please take notice that the following criminal
cases have been SCHEDULED for hearing on November 9, 2020, at the times listed below, before the
HONORABLE Timothy M. Cain at the G. Ross Anderson, Jr. United States Courthouse and Federal
Building, 315 South McDuffie Street, Anderson, SC.


9:30 AM Sentencing
8:19-695                       Charlotte Walker Reed                   Bill Watkins, AUSA
                               Bond                                    Lora Blanchard, AFPD


10:30 AM Sentencing
6:20-220                       Stephen Hippensteel                     Winston Marosek, AUSA
                               Bond                                    James Loggins, AFPD


11:30 AM Sentencing
8:19-334                       Toddrekus Malik White                   Sloan Ellis, AUSA
                               Surety                                  James Loggins, AFPD



2:00 PM Sentencing
7:19-540-3                     Claudette Stewart                       Sloan Ellis, AUSA
                               Custody                                 Hannah Metcalfe, CJA


3:00 PM Sentencing
7:19-540-4                     Hope Serena Mitchell                    Sloan Ellis, AUSA
                               Bond                                    Rick Vieth, CJA


4:00 Motion hearing (Counsel only)
7:17-94-2                      Paul Ray Davis                          Leesa Washington, AUSA
                               BOP Custody                             Rick Vieth, CJA
